Citation Nr: 1629485	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  11-33 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for distal sensory polyneuropathy of the upper and lower extremities.

2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In September 2015, the Veteran cancelled his request to provide testimony before a Veterans Law Judge.  The Veteran has not requested a Board hearing.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed exposed to herbicides. 

2.  Upper and lower extremity polyneuropathy was not manifested in service, or in the first year following separation from active duty, and is not shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for upper and lower extremity polyneuropathy are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in December 2009.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided with a VA examination in June 2010 and VA obtained VA medical opinion in February 2015.  

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that he is entitled to service connection for upper and lower extremity polyneuropathy secondary to service-connected diabetes mellitus.  

A review of service personnel records shows that he had service in the Republic of Vietnam.  A veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).

The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2015).

In a June 2010 VA examination report, the examiner noted the Veteran was diagnosed with diabetes mellitus type II 2.5 years ago.  The Veteran reported that he began experiencing intermittent numbness and tingling in his hands and feet approximately 15 years ago.  There was no pain associated with those symptoms.  Examination revealed normal motor and sensory function and reflexes for all muscle groups tested.  The diagnosis was very mild distal symmetrical sensory polyneuropathy of an unknown etiology.  The examiner noted that the Veteran's symptoms were consistent with a distal symmetrical sensory polyneuropathy involving the hands and feet.  It was noted that the onset was 13 years prior to the diagnosis of diabetes and that the static nature of his symptoms suggested that impaired glucose handling was not the cause.  The examiner indicated that the Veteran's symptoms may be one of many heritable sensory neuropathies. 

In a February 2015 VA medical opinion, the examiner noted the baseline level of the neuropathy could be determined based on the medical evidence.  The examiner noted that the May 2010 VA examination report indicated the onset of the Veteran's numbness and tingling to the feet and hands was 13 years prior to the diagnosis of diabetes.  It was noted that sensory motor was normal throughout all nerves on the May 2010 examination.  Then, the examiner noted that the Veteran was diagnosed with diabetes mellitus in 2009.  It was noted that an April 2014 VA diabetes mellitus examination was negative for any loss or sensation to the bilateral lower extremities as was all previous examinations.  It was noted that a June 2010 electromagnetic (EMG) was negative for any peripheral poly neuropathy.  The examiner noted that while research shows that numbness and tingling could be part of a diabetic condition, the Veteran does not seem to have it based on physical examination and EMG over the last several years.  It was noted that numbness and tingling in the hands and feet could be caused by other conditions.  It was further noted that research revealed that in 30 percent of peripheral neuropathy cases, the cause was unknown or idiopathic.  The examiner noted that the Veteran had complaints of numbness and tingling in the hands and feet 13 years prior to the diabetes mellitus diagnoses with no objective findings to support a diagnosis, as all VA treatment records and private treatment or diagnosis of peripheral neuropathy.  The examiner found the current severity of the polyneuropathy was not greater than the baseline.  The examiner opined the it was less likely than not that the poly neuropathy was aggravated by a service-connected diabetes mellitus.   

The record clearly reflects that the Veteran suffers from polyneuropathy of the hands and feet.  As such, the existence of a current disability is well-established. However, the Board notes that the Veteran's peripheral neuropathy is not a disease presumed to be associated with exposure to herbicidal agents.  Under 38 C.F.R. § 3.309(e), only early-onset peripheral neuropathy is presumed to be associated with exposure to herbicidal agents.  In the present case, the Veteran's polyneuropathy is not noted until several decades after separation from active duty, suggesting that it is not early-onset.  Nonetheless, even though the Veteran is not entitled to a presumption of service connection for his disability based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).

Furthermore, the Veteran has not contended, nor is there any evidence of record, that polyneuropathy manifested during service.  The service medical records are negative for any indication, complaints, treatment or diagnosis for neurological problems in service.  His September 1968 service discharge examination showed a normal clinical evaluation.  Moreover, a review of the medical records indicates that the Veteran first complained of numbness and tingling of the upper and lower extremities many years following service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Although lay persons are competent to provide opinions on some medical issues, the Board finds that the etiology of polyneuropathy falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diagnosing peripheral neuropathy requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Here, the medical evidence does not support a diagnosis of polyneuropathy.  Although the Veteran is competent to relate his symptoms of numbness and tingling in the extremities, he has not been shown competent to relate those symptoms to a diagnosis of peripheral neuropathy.  Furthermore, the Veteran has not submitted any evidence to relate his symptoms directly to service.  Nor is there any competent medical evidence of record showing that the Veteran's disability is related to service.  The evidence does not show that polyneuropathy is otherwise related to service on a direct basis.  In this regard, the June 2010 VA examiner diagnosed polyneuropathy of an unknown etiology and suggested that the Veteran's symptoms were heritable sensory neuropathies.  Then, in the February 2015 medical opinion, the examiner noted that in 30 percent of peripheral neuropathy cases that the cause was unknown or idiopathic.

As to the Veteran's claim that his polyneuropathy is secondarily related to his service-connected diabetes melitis, the competent and credible evidence weighs against the claim.  The medical evidence shows that the Veteran's polyneuropathy began prior to his diagnosis of diabetes mellitus.  In a June 2010 VA examination report, it was noted that the onset of the Veteran's symptoms of numbness and tingling was 13 years prior to the diagnosis of diabetes and the static nature of his symptoms suggested that impaired glucose handling was not the cause.  Then in a February 2015 VA medical opinion, the examiner noted that while research shows that numbness and tingling could be part of a diabetic condition, the Veteran did not seem to have it based on physical examination and EMG over the last several years.  The examiner opined the it was less likely than not that the poly neuropathy was aggravated by service-connected diabetes melitis.   

In the current case, the Veteran has not submitted competent or probative evidence specifically indicating that any current polyneuropathy is related to his service or service-connected diabetes mellitus.  The June 2010 VA examination report and February 2015 VA examiner's opinion specifically find that the Veteran's polyneuropathy was not caused or aggravated by his service-connected diabetes mellitus and was of an unknown etiology.  The Board is giving these opinions the most probative weight based on the examiner's review of the Veteran's medical history, to include his service history and lay statements.  The Board finds these medical opinions to be the most probative evidence of record.  Given the foregoing, the claim for service connection fails on a direct, presumptive, and secondary basis.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for upper and lower extremity polyneuropathy neuropathy, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for distal sensory polyneuropathy of the upper and lower extremities is denied.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.

The Veteran reports that his hearing loss is related to in-service noise exposure.  A review of the service medical records shows that the Veteran had some level of decreased hearing acuity at the time of his separation.  He maintains that his hearing loss began during service and continue post-service.

In May 2010, the Veteran was afforded a VA audiology examination.  Then, in August 2010, a different examiner opined that because the Veteran had normal hearing at entrance and separation, and because he worked in a potentially hazardous noise environment in manufacturing following service and that the Veteran's hearing loss was less likely as not due to in-service noise exposure.  

The Board points out that even though disabling hearing loss is not demonstrated at separation, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In this regard, the Board notes the Veteran's reports of in-service noise exposure are consistent with the circumstances of his service.  In addition, the August 2010 VA opinion lacked any discussion of the Veteran's contentions as to onset and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the above, the Board finds that a new VA audiological examination and opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for hearing loss.  The examiner must review the claims file and must note that review in the report.  Any further indicated tests and studies should be conducted.

A complete rationale should be given for all opinions and conclusions expressed.  The examiner should provide an opinion as to the following: 

Is it at least as likely as not (50 percent probability or more) that bilateral hearing loss originated in service or within one year of separation from service, or is otherwise related to any incident of service, to include exposure to noise during service.  The examiner must consider statements from the Veteran regarding the onset and any reported continuity of symptomatology.  

2.  Then, readjudicate the claim remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


